Citation Nr: 0639762	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a seizure disorder.

Whether the veteran's character of discharge for his second 
period of service ending in June 1988 is a complete is a bar 
to the award of Department of Veterans Affairs (VA) benefits, 
other than health care under Chapter 17, Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from November 1980 to November 
1983.  He received a discharge under other than honorable 
conditions for a second period of service from September 1987 
to June 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of May 2003 by the Department of Veterans Affairs 
Regional Office (RO) in Columbia, South Carolina.  The case 
has been transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By an administrative decision dated in April 2003, the RO 
held that the veteran was not eligible for VA benefits for 
the period of September 10, 1987, through June 3, 1988, based 
upon dishonorable service.  The veteran filed a timely notice 
of disagreement with this decision in a statement received in 
August 2003.  The RO has not issued a statement of the case 
(SOC) that addresses this issue. Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board is required to remand the 
issue to the RO for issuance of a SOC. Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The veteran's character of discharge and claim of service 
connection for a seizure disorder are so closely tied that a 
final decision on the latter issue cannot be rendered until a 
decision on the former issue has been rendered, and thus they 
are "inextricably intertwined." See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure 
that the veteran and his representative are 
notified of all their rights to VA notice and 
assistance under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and 38 C.F.R. § 3.159 (2006).  

2. Obtain the Social Security Administration 
(SSA) records pertinent to the veteran's claim 
for Social Security disability benefits including 
a copy of any decision and copies of the medical 
records relied upon concerning that claim.  From 
the available records, it appears that the 
veteran's claim for disability benefits was made 
in October 1992.

3.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
his claimed disability.  Except for duplicative 
evidence, obtain the records from each health 
care provider the veteran identifies and 
associate the records obtained with his claims 
folder.

4. With regard to the veteran's claim of 
entitlement to service connection for a seizure 
disorder, after the development requested above 
has been completed to the extent possible, review 
the record. If the benefit sought on appeal 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the opportunity to 
respond thereto. Thereafter, the case should be 
returned to the Board, if in order.

5. Furnish a statement of the case (SOC) regarding 
the issue of whether the veteran's character of 
discharge for his second period of service ending 
in June 1988 is a bar to the award of VA benefits 
to the veteran and his representative and give 
them the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


